The Honorable Jerry Jewell State Senator 721 East 21st Street Little Rock, AR 72206
Dear Senator Jewell:
This is in response to your request for an opinion on whether a school district can unilaterally increase the number of installments in which the teacher's annual compensation will be paid. You ask us to assume for purposes of your inquiry that the teacher has an existing contract for the 1990-91 school year on a form prescribed by the State Board of Education (see A.C.A. §6-13-620 (3) (Supp. 1989)), and that the contract provides in part:
  COMPENSATION FOR SERVICES: Annual compensation for this contract is $24,000 to be paid in 12
installments.
We are to further assume that the teacher has not received any notice of non-renewal, that it is now beyond May 1 of the contract year, and that no new contract has been signed.
It is my opinion that a school district in all likelihood lacks the authority to unilaterally increase the number of installments in which the teacher's salary will be paid.
As you note in your request, the Teacher Fair Dismissal Act of 1983, which is codified at A.C.A. § 6-17-1501 to -1510 (1987 
Supp. 1989), states in part under § 6-17-1506(a) with regard to contract renewal that:
  [e]very contract of employment made between a teacher and the board of directors of a school district shall be renewed in writing on the same terms and for the same salary, unless increased or decreased by law, for the next school year succeeding the date of termination fixed therein, which renewal may be made by an endorsement on the existing contract instrument, unless by May 1 of the contract year, the teacher is notified by the school superintendant that the superintendant is recommending that the teacher's contract not be renewed or, . . . unless such contract is superseded by another contract between the parties.
Although we have found no cases directly on point, in my opinion one might successfully contend that the number of installments in which the teacher's annual salary will be paid constitutes a "term" of the contract for purposes of' 6-17-1506. It seems clear that under the circumstances outlined in your request, the district may not alter this term of the contract.1
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 Whether or not the district and the teacher could agree to increase the number of installments may present a separate issue. Because you have not posed that question, we will not endeavor to address it at this time.